Citation Nr: 0826557	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty from June 3, 2004 to August 16, 
2004.  He had prior inactive service of 1 year, 5 months, and 
16 days.  He had prior active service of 2 months and 10 
days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDING OF FACT

The veteran had a right knee defect prior to entering service 
and it did not worsen during his period of active service.


CONCLUSIONS OF LAW

1.  A right knee defect clearly and unmistakably preexisted 
service and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2008).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101, 106, 1101, 1111, 1153 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in December 2004.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple medical 
assessment.  See Jandreau.  The claimant is not competent to 
provide more than simple medical observations.  He is not 
competent to provide a complex medical opinion regarding 
whether a right knee defect was aggravated during service.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  

Service Connection

Prior to service, in October 22, 2001, the veteran underwent 
a magnetic resonance imaging (MRI) of the right knee after 
complaints of right knee pain and popping which had occurred 
for 2 years.  There was pain around the patella, but mostly 
on the dorsal aspect of the knee.  The MRI impression was 
suspicion of a well corticated bone fragments in the 
supermedial aspect of the patella.  It was possible that this 
was present in the quadriceps tendon and probably represented 
an old injury.  A computerized tomography (CT) of this area 
might be confirmatory, although the appearance was probably 
not that of an acute abnormality.  The admitting examination 
was unremarkable.  There was no meniscal tear.

The veteran was afforded an enlistment examination in October 
2002.  On the Medical History Report, the veteran denied 
having any dislocated, swollen, or painful knee joint; knee 
surgery; or taking any medication.  On his enlistment 
physical examination, his lower extremities were normal.  

The veteran entered active duty on June 3, 2004 when he began 
advanced individual training (AIT).  On June 8, 2004, the 
veteran complained that his right knee was locking up during 
exercises, but there was no specific trauma.  He had a 
history of several episodes of locking since the age of 17.  
The first episode occurred when he was running cross country.  
He complained of having pain in the posterior lateral knee.  
The impression was history of tendinitis.  He was referred to 
physical therapy.  In another treatment note on that day, the 
veteran related that he had been in a car accident the 
previous November (November 2003).  Current knee pain had 
been present for 1 day.  On June 15, 2004, the veteran was 
seen for follow-up treatment.  

On June 18, 2004, an evaluation was performed.  The examiner 
noted that the veteran was a 20 year old student who had 
chief complaints of right knee locking on and off for a 
period of 3 years.  The onset of the knee problems occurred 
when the veteran was in high school and he was running cross 
country.  The aggravating factors were walking, stairs, and 
running.  Symptoms were alleviated with crutches and ice.  
The veteran went through physical therapy prior to military 
service with no relief of symptoms.  X-rays revealed no 
significant findings.  Currently, he was not taking any 
medication.  The pain was 9 out of 10 on a scale from zero to 
10.  On June 22, 2004, it was noted that the veteran was 
continued on profile and scheduled for an MRI.  

On June 28, 2004, the MRI was performed which revealed a 
large tear of the lateral meniscus which represented a bucket 
handle tear with displacement of a large meniscal fragment 
towards the intercondylar notch of the femur.  It was noted 
that there was a generous amount of meniscal tissue involving 
the lateral meniscus and the veteran may have had a discoid 
meniscus prior to developing the larger meniscal tear on his 
lateral meniscus.  On July 8, 2004, the results of the MRI 
were discussed with the veteran.  The option of surgical 
intervention was raised.  The next day, the veteran indicated 
that he did not want surgery.  On July 12, 2004, it was noted 
that the injury existed prior to service.  The October 2001 
MRI report was noted.  The veteran indicated that he had had 
numerous locking episodes.  The veteran did not want surgery.  
The diagnosis was lateral meniscal tear, exist prior to 
service.  

In a July 22, 2004 Memorandum, it was noted that the veteran 
had a physical disability which was found to have existed 
prior to entering service and which was not incident to or 
aggravated during service.  Attached to the Memorandum was a 
Request for Separation and Waiver of Physical Evaluation 
Board (PEB) Evaluation.  In this document, the veteran 
requested a discharge from military service for physical 
disability based on the findings and recommendations of a 
Medical Evaluation Board (MEB) which considered the veteran 
unqualified for retention in military service due to a 
physical disability that was found to have existed prior to 
his entry into active service.  The MEB further found the 
disability was neither incident to nor aggravated by his 
military service.  The MEB proceedings were enclosed which 
showed that the veteran had a right lateral meniscus tear 
which was not incurred while the veteran was entitled to base 
pay, existed prior to service, and was not permanently 
aggravated by service.  

The Narrative Summary stated that the veteran enlisted on 
August 8, 2002.  He attended basic training on May 27, 2003 
at Fort Sill, Oklahoma.  On June 7, 2004, he was transferred 
to Fort Lee, Virginia for AIT.  The veteran complained of 
right knee pain, popping, and locking.  Historically, he had 
experienced these symptoms since age 17.  The most recent 
episode occurred on June 7, 2004.  The examiner indicated 
that the history of pain and popping had occurred prior to 
the entry into active duty as documented by the October 2001 
MRI report.  The November 2001 and July 2004 MRI reports were 
reviewed and a physical examination was performed.  The 
examiner noted that the veteran continued to ambulate with 
crutches with an antalgic gait and a flexed knee.  He 
continued to be on profile and was unable to march, run, or 
participate in training with his unit.  He was unable to meet 
the standards of AIT and was unable to graduate.  
Additionally, the veteran was offered the opportunity to be 
evaluated by an orthopedic surgeon for consideration of 
surgery, but he declined.  The diagnosis was right lateral 
meniscus tear and he was referred to discharge for this 
existing prior to entry condition.  

In September 2004, the veteran's claim for VA compensation 
benefits was received.  The veteran indicated that before he 
enlisted, he had problems with his right knee.  He went 
through basic training and performed monthly drill training.  
When he went to the AIT training, his knee popped out.  He 
stated that even though he had a preexisting knee problem, he 
was accepted to military service.  

In December 2004, the veteran was afforded a VA examination.  
At that time, the veteran reported his right knee popped in 
and out of the joint at age 16.  After entering the military, 
it popped out two more time and remained sore.  An MRI noted 
a torn meniscus.  Physical examination was performed.  
Tenderness and pain on motion was shown.  The examiner noted 
that the MRI read as essentially normal with mild joint 
effusion.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  
This includes injuries or diseases incurred during active 
duty for training (ADT), or injuries suffered during inactive 
duty training (IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

The veteran had IDT and/or ADT service prior to entry on June 
3, 2004.  However, there is no record of any right knee 
injury during training during that time nor is there any 
record of right knee disease during an ADT period.  Rather, 
the veteran contends that a right knee defect or disorder 
which existed since he was a teenager was aggravated during 
his AIT training in June 2004.  

When the veteran entered service in June 2004, the prior 
enlistment examination was normal with regard to the right 
knee.  The enlistment examination did not reveal any right 
knee defect, infirmity, or disorder on objective examination.  
The examination of the lower extremities was normal.  Thus, 
the veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

In this case, the veteran reported his prior right knee 
defect or disorder in the June to August 2004 service 
treatment records.  In addition, a preservice October 2001 
MRI is of record.  These records cumulatively establish that 
the veteran had a right knee defect when he entered active 
duty on June 2, 2004.  There was a "factual predicate in the 
record;" i.e., the lay and medical records documenting a 
pre-service defect.  

The Federal Circuit Court of Appeals for the Federal Circuit 
(Federal Circuit) explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  Federal 
Circuit held that contemporaneous evidence of treatment is 
not required to rebut the presumption of soundness.  In 
Harris the Federal Circuit found that all medically accepted 
evidence can be considered, including a recorded medical 
history.  

The inservice medical notations and opinions documented in 
the service treatment records are, therefore, probative of 
the etiology of preexisting right knee defect.  Indeed, as 
discussed, the veteran does not contend otherwise.

In sum, in this case, the service treatment records recorded 
a history of a preservice right knee defect and the 
preservice MRI report showed the same.  In addition, post-
service medical examination report documents the same 
history, as admitted by the veteran.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the veteran's 
statements are competent evidence that a right knee defect 
clearly and unmistakably preexisted service.  See Gahman v. 
West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a right knee defect existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a right knee defect 
preexisted service.  Second, there must be clear and 
unmistakable evidence that the right knee defect was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting right knee defect was not 
aggravated by service.  The record shows that the veteran had 
right knee pain and popping since he was a teenager.  The 
pre-service MRI report showed that there was right knee 
abnormality, but there was no meniscal tear.  On June 8, 
2004, the veteran complained that his right knee was locking 
up during exercises, but there was no specific trauma.  There 
is no record of further incident during service with regard 
to the right knee.  Rather, from that point onward, the 
veteran was placed on profile and the right knee was 
evaluated.  A June 29, 2004 MRI revealed a large tear of the 
lateral meniscus which represented a bucket handle tear with 
displacement of a large meniscal fragment towards the 
intercondylar notch of the femur.  It was noted that there 
was a generous amount of meniscal tissue involving the 
lateral meniscus and the veteran may have had a discoid 
meniscus prior to developing the larger meniscal tear on his 
lateral meniscus.  

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  In this case, there was no 
trauma.  The veteran experienced pain and popping of his 
right knee 5 days after entering service.  He indicated that 
the pain had been present for 1 day, or on his 4th day of 
service.  The inservice examiners reviewed the veteran's 
prior medical records and history and concluded that his 
right knee disability preexisted service and was not 
aggravated therein.

The November 2001 MRI revealed no meniscal tear.  The 
inservice June 2004 MRI showed a meniscal tear; however, 
there were several intervening years.  The veteran only had 4 
days of service before he had right knee pain.  There was no 
trauma or other documented event after the veteran entered 
service to cause a tear.  The reports of pain and other 
symptoms were not precipitated by any specific incident or 
event.  

The Board therefore finds that there was no aggravation of 
the preexisting right knee defect.  The Board's finds that 
the preservice right knee defect did not undergo an increase 
in severity during service.  The probative evidence shows 
that the veteran entered service with the torn meniscus. As 
the inservice medical reports show that this disability 
existed prior to entrance.  The examiners' opinions are 
competent.  In addition, they are probative on that point as 
they examined the veteran and considered his history and 
prior records.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen.  

The Board finds that there is clear and unmistakable evidence 
that the preexisting right knee defect was not aggravated by 
service.  Accordingly, because there is clear and 
unmistakable evidence that the right knee defect preexisted 
service and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting right knee 
defect was aggravated in service, the Board finds that there 
is no competent medical evidence that such defect worsened in 
service.  The Board relies on the evidence as outlined above 
to support this determination.  Further, since there is clear 
and unmistakable evidence that pre-existing right knee defect 
at issue was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that such disorder was not, in fact, 
aggravated during service (38 U.S.C.A. § 1110).  The Board 
has found by clear and unmistakable evidence that the 
veteran's right knee defect was not aggravated by service in 
order to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

Current examination shows that the veteran has right knee 
pain and effusion.  No actual underlying right knee 
disability was identified.  Even assuming the veteran has a 
current right knee disability, it was attributed to the same 
right knee problems shown in service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


